Case: 10-10584   Date Filed: 12/02/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 10-10584
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:09-cv-03356-ODE



RONALD A. LAWRENCE,

                                                           Plaintiff-Appellant,

                                  versus

THORNBURG MORTGAGE HOME LOANS INC.,
CENLAR FEDERAL SAVINGS BANK,
MCCALLA RAYMER, LLC,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (December 2, 2015)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 10-10584     Date Filed: 12/02/2015    Page: 2 of 4




      Ronald Lawrence appeals pro se the dismissal of his complaint that

Thornburg Mortgage Home Loans, Inc., Cenlar Federal Savings Bank, and

McCalla Raymer, LLC, conspired to retaliate and to defraud Lawrence in a loan

transaction that ended with a non-judicial foreclosure on his real property. See 42

U.S.C. § 1983. The district court sua sponte dismissed the complaint against

Thornburg Mortgage as violative of the automatic stay in its proceedings under

Chapter 11 of the Bankruptcy Act. The district court dismissed Lawrence’s

complaint against Cenlar Bank and McCalla Raymer for failure to state a claim for

relief, Fed. R. Civ. P. 12(b)(6), and for failure to plead with particularity the

circumstances constituting fraud, Fed. R. Civ. P. 9(b). We affirm.

      Lawrence has abandoned any challenge that he could have made to the

dismissal of his complaints against Thornburg Mortgage and McCalla Raymer.

“While we read briefs filed by pro se litigants liberally, issues not briefed on

appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (internal citations omitted). Lawrence does not mention,

much less dispute, the determination that his action against Thornburg Mortgage

violated the automatic stay imposed during its bankruptcy proceeding. And

Lawrence does not mention McCalla Raymer in his brief on appeal other than to

list the law firm in his certificate of interested persons. We deem abandoned any


                                           2
              Case: 10-10584     Date Filed: 12/02/2015   Page: 3 of 4


disagreement that Lawrence might have with the dismissal of his complaints

against Thornburg Mortgage and McCalla Raymer.

      The district court did not err by dismissing Lawrence’s complaint against

Cenlar Bank. Lawrence complained about a conspiracy to violate his civil rights,

but he failed to allege that Cenlar Bank acted under color of state law, see 42

U.S.C. § 1983, or that it “reached an understanding” with another defendant to

deprive Lawrence of any right under state or federal law, see Bailey v. Bd. of Cty.

Comm’rs of Alachua Cnty., Fla., 956 F.2d 1112, 1122 (11th Cir. 1992).

Lawrence’s conclusory allegations that “defendants collectively and individually

participated in a conspiracy to retaliate” and “to commit fraud, misrepresentation

and to violate well established laws” were insufficient to withstand the motion by

Cenlar Bank to dismiss. See Fullman v. Graddick, 739 F.2d 553, 556–57 (11th Cir.

1984). Lawrence also complained about fraud, but he failed to allege when or what

fraudulent representations were purportedly made by Cenlar Bank. See Fed. R.

Civ. P. 9(b); Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.

2010). Lawrence argues, for the first time, that during the judicial non-foreclosure

the defendants sought “to recover on a promissory note” and “to prove up a claim

of damages,” but we decline to “consider issues not presented in the first instance

to the [district] court,” BUC Int’l Corp. v. Int’l Yacht Council Ltd., 489 F.3d 1129,

1140 (11th Cir. 2007).


                                          3
               Case: 10-10584     Date Filed: 12/02/2015    Page: 4 of 4


      The district court also did not abuse its discretion when it denied Lawrence’s

motion for reconsideration. As the district court stated, Lawrence failed to provide

“sufficient reason . . . to reconsider” the order of dismissal because his motion

“merely repackaged the arguments that he originally asserted in his pro se

complaint” and failed to identify any “new evidence, intervening development or

change in the controlling law, or clear error or manifest injustice that would justify

. . . reconsideration of its [earlier] dismissal order.” See Arthur v. King, 500 F.3d
1335, 1343 (11th Cir. 2007). And the district court was entitled to dismiss

Lawrence’s complaint without sua sponte granting leave to amend because

amendment would have been futile. See Cockrell v. Sparks, 510 F.3d 1307, 1310

(11th Cir. 2007).

      We AFFIRM the dismissal of Lawrence’s complaint.




                                           4